DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 1/11/21 is acknowledged.   The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of groups I-II inventions together. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.    Since a single search for a number of distinction (2) inventions (method I versus product II, as indicated in the previous Action) would not be made by a single search.   And moreover if the number of (2) inventions were searched concurrently the search would be burdensome because examination and search burden for these patentably distinct (2) inventions due to their mutually exclusive characteristics.  The (2) inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore the Restriction mailed on or about 12/11/20 is now made Final.   Applicants are required to cancel all non- elected invention II (claims 13-19) or take other appropriate action.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Paragraphs 0040 is objected to because both 121 and 123 in correctly represented “the first conductive layer “.   Appropriate correction is requested.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“cutting the capacitor  integrated structure”(claim 1, line 12) lack proper antecedent basis.  Also it is unclear if “the capacitor integrated structure” as mention above directed to “the first capacitor stacked structure” or “the second capacitor stacked structure” of claim 1, line 4.  
Claims 11-12 lacking method limitations, no further features set forth in these claims, since scope of the claims directed to method for making capacitor unit rather than the use of it.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 7602599)  in view of AJ Deyrup(2389420).
Hsu discloses the claimed  method of manufacturing a capacitor unit, comprising:
providing a substrate 100 (see Figs.1-8);
forming an isolation layer 13/15 on the substrate 100 (see Figs. 11-12);
forming a first capacitor stacked structure C1 and a second capacitor stacked structure C2 on the isolation layer 13/15 (see Fig. 6);


    PNG
    media_image1.png
    424
    470
    media_image1.png
    Greyscale


regarding “cutting the capacitor integrated structure to form a first capacitor unit and a second capacitor unit separated from each other, wherein the first capacitor unit comprises two of the electrode connectors, the first capacitor stacked structure, a portion of the isolation layer, and a portion of the substrate, and the second capacitor unit comprises another two of the electrode connectors, the second capacitor stacked structure, another portion of the isolation layer, and another portion of the substrate”.  Refer to process of Deyrup where a mass of capacitor integrated structures have been built up  and further cutting the capacitor integrated structure to form a first capacitor unit and a second capacitor unit separated from each other, wherein the first capacitor unit comprises two of the electrode connectors, the first capacitor stacked structure, a portion of the isolation layer, and a portion of the substrate, and the second capacitor unit comprises another two of the electrode connectors, the second capacitor stacked structure, another portion of the isolation layer, and another portion of the substrate (refer to Figs. 1-2 and page 2, col. 2, about lines 56-60).
Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to employ the Deyrup teaching as mention above including “cutting the capacitor integrated structure to form a first capacitor unit and a second capacitor unit separated from each other . . .”in order to produce massive capacitor by utilizing w/ the known and available process.  The motivation for the combination can be obtain from either reference, sine both references is in same endeavor field of invention (see Deyrup, page 1, about col. 1 lines 39-48).
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt